— We are of opinion that the instruction given by the Judge was correct. The seven years continued perception of the profits of the land, by Wear under his deed, by cutting the grass off the meadow, and stacking it on the land and fencing the stacks, was a possession under circumstances, sufficiently capable in their nature of notifying all persons, that he was upon the land claiming it as his own, Den v. Mulford, 1 Hay. 320; Grant v. Winborne, 2 Hay. 56. 76. The claim, or entry of Gillespie, or his heirs, or any person claiming under him, was, by the act of 1715, (Rev. ch. 2, sec. 4), perpetually barred; and the title became perfect and complete in Wear, so as to enable him to convey to the lessors of the plaintiff.
PER CURIAM.            Judgment affirmed.